UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   -X


UNITED STATES OF AMERICA,

               V.                                           MEMORANDUM & ORDER
                                                            18-CR-192(WFK)
RODNEY GRIFFIN,

                              Defendant.
                                                    -X


WILLIAM F. KUNTZ,II, United States District Judge:

On September 25,2018, Rodney Griffin pled guilty to Count One ofthe Superseding Indictment.
The Court now sentences him and provides a complete statement ofreasons pursuant to 18 U.S.C.
§ 3553(c)(2) of those factors set forth by Congress contained in 18 U.S.C. § 3553(a). For the
reasons discussed below, Rodney Griffin is hereby sentenced to 57 months of incarceration, 5
years ofsupervised release, no fine, and a $100.00 special assessment.

                                       BACKGROUND


       On August 30, 2018,the Government filed a Superseding Indictment charging Rodney

Griffin ("Defendant") with one count of Bank Robbery, in violation of 18 U.S.C. §§ 2113(a)and

(d). Superseding Indictment,ECF No. 31. On September 25,2019, Defendant pled guilty to
Count One ofthe Superseding Indictment pursuant to a plea penalty sheet. See Exhibit 2("Plea

Penalty Sheet"), ECF No. 37.

       The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                           DISCUSSION


I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

"starting point and the initial benchmark" in evaluating a criminal sentence is the Guidelines

sentencing range. Gall v. United States^ 552 U.S. 38,49(2007). If and when a district court
chooses to impose a sentence outside ofthe Sentencing Guidelines range, the court "shall state in

open court the reasons for its imposition ofthe particular sentence, and ... the specific reason for
the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §

3553(c)(2). The court must also "state[] with specificity" its reasons for so departing or varying

"in a statement ofreasons form." Id.

       "The sentencing court's written statement of reasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a)." United States v. Davis,08-CR-0332,2010 WL 1221709,at *1 (E.D.N.Y,

Mar. 29, 2010)(Weinstein, J.). Section 3553(a) provides a set ofseven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.

II.     Analysis

        A. The Nature and Circumstances of the Offense and the History and
            Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).

        Defendant was bom on December 16,1964 to the marital union of Ronald Griffin and

Susie Burrell, both now deceased. Presentence Investigation Report("PSR")H 44,ECF No. 59.

Defendant stated his parents later divorced in approximately 1972. Id. Defendant has two

siblings, both of whom are in good health: Tracy Constantine and Erica Mason. Id. H 45. Ms.
Constantino resides in Brooklyn, New York, has a child, and works with disabled children. Id.

Ms. Mason resides in Brooklyn, New York, has a son, and works as a director of programming.

Id.
       From birth until 1970, Defendant resided with his parents in a low-income neighborhood

in Brooklyn, New York. Id. T[ 50. In approximately 1970, Defendant's father left the family

home and Defendant remained with his mother. Id. In 1982, at age 18, Defendant left his

mother's home to live on campus at Sullivan County Community College in Loch Sheldrake,

New York. Id. Thereafter, he resided at his mother's home except when he was in local or

federal custody until May 2004. Id.

       Defendant reports a difficult childhood that included sexual abuse by older cousins. Id.

H 46. Defendant stated that he told his eldest sister about the abuse and never received any
counseling. Id. Defendant's sister, Ms. Constantine, stated that Defendant was never sexually

abused as a child, but Defendant was verbally abused by their step-father who was a heroin user.

Id. H 47. She described Defendant as a "sensitive person who likes to please others." Id.
       Between 1986 and 1996, Defendant received four felony robbery or attempted robbery

convictions. Id. HU 27-30. On January 15, 1986, Defendant was convicted ofattempted
Robbery in the 2nd Degree in New York Supreme Court for robbing a victim as the victim was
walking to a New York City subway station. Id. 27. Defendant received a sentence of5 years
of probation for this conviction. Id. On November 25,1986,Defendant was again convicted of
Robbery in the 2nd Degree in New York Supreme Court for robbing a victim while in the New
York City subway. Id. H 28. Defendant received a sentence of30 months to 5 years of
incarceration for this conviction. Id. On July 26,1991, Defendant was convicted of Attempted

Robbery in the 3rd Degree in New York Supreme Court after police officers observed Defendant
on top ofa 70-year-old victim on the ground in a New York City subway station. Id. H 29.
Defendant received a sentence of2 to 4 years ofincarceration for this conviction. Id. On

October 18,1996, Defendant was convicted of Bank Robbery and Armed Bank Robbery in the
United States District Court for the Southern District of New York. Id. 130. Defendant received

a sentence of 120 months ofincarceration and 3 years of supervised release for this conviction.

Id.

        On April 18,2000, Defendant married Vanessa New at Federal Correctional Institution

Fairton in Fairton, New Jersey. Id. ^ 48. Defendant and Ms. New dated for ten years prior to

their marriage. Id. Ms. New is in good health and resides in Brooklyn, New York. Id. She is

employed by the Social Security Administration as a claims authorizer. Id. Defendant and Ms.

New separated in July 2017. Id. After leaving the home, Defendant was homeless until his

arrest on April 2, 2018. Id. T| 50.

        Defendant and Ms. New have two children: Sani Griffin, age 28, and Saree Griffin, age

14. Sani Griffin resides in Queens,New York, and works at the Social Security Administration.

Saree Griffin resides with her mother, Ms. New,in Brooklyn.

        Defendant has a long history ofsubstance abuse. Defendant reports that from

approximately 1985 to 1995, he ingested a half bundle of heroin every day. Id. H 56. Defendant

also ingested a gram of cocaine every day. Id. Defendant reports that he did not use illegal
narcotics for 15 years from 1995 to 2010. Def. Sentencing Mem.("Def. Mem.")at 2,ECF No.

75. Defendant relapsed after being prescribed Vicodin following oral surgery. Id. Defendant

reports that he began to use heroin following his relapse but completed in-patient drug

rehabilitation in 2012 and 2013. Def. Mem. at 3. In 2014, Defendant began to continuously use

heroin, ingesting one to two bundles of heroin per day until his arrest on April 2,2018. Id;PSR

1156.

        With respect to the underlying offense, on December 23,2017, Defendant and another

robbed a Federal Deposit Insurance Corporation-insured HSBC Bank branch located at 87-03
Queens Boulevard in the Elmhurst section of Queens,New York. Id. T| 3. Defendant entered the

bank and proceeded to the teller station. Id. Defendant grabbed a HSBC bank customer,

brandished what appeared to be a firearm at the HSBC Bank teller, and then pointed the object at

the head ofthe HSBC customer and stated,"Give me the money or I'll shoot the customer." Id.

The HSBC teller gave Defendant $825.00 and Defendant left the bank. Id. Defendant and

another ran along 55th Avenue in Queens, entered a silver Jaguar and drove eastbound on Justice

Avenue. Id.

       Defendant was subsequently arrested on April 2, 2018, and has remained in custody since

that time. Id. H 6. While incarcerated at the Metropolitan Correctional Center in Manhattan, on

February 12, 2019, Defendant completed a drug treatment program. Id. H 52.

       B. The Need for the Sentence Imposed

       The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law, and to
provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

       The Court's sentence recognizes the seriousness of Defendant's offense and punishes

Defendant accordingly. It seeks to deter Defendant from further criminal activity, from

disregarding U.S. law, and from engaging in illicit activity.

       C. The Kinds of Sentences Available

       The third § 3553(a)factor requires the Court to detail "the kinds ofsentences available"
for Defendant. 18 U.S.C. § 3553(a)(3).
       Defendant pled guilty to Count One ofthe Superseding Indictment, which charged

Defendant with Bank Robbery in violation of 18 U.S.C. §§ 2113(a)and (d). See Plea Penalty

Sheet. By statute, Defendant faces a maximum term ofimprisonment oftwenty-five years. See

18 U.S.C. §§ 1326(a),(d). Defendant also faces a maximum term of supervised release offive

years, id. § 3583(b)(1); a maximum fine of$250,000.00, id. § 3571(b); and a mandatory special
assessment of$100.00, id. § 3013. Defendant is ineligible for probation, id. § 3561(a)(2), and

restitution is mandatory, id. § 3663A.

       D. The Kinds of Sentence and the Sentencing Range Established for Defendant's
           Offenses
       The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the

sentencing range established for... the applicable category ofoffense committed by the

applicable category of defendant as set forth in the guidelines[.]" Id. § 3553(a)(4)(A).
       The applicable Guideline for violations of 18 U.S.C. §§ 2113(a)and(d)is Guideline §
2B3.1(a), which provides a base offense level of20. See United States Sentencing Commission,
Guidelines Manual("USSG")§ 2B3.1(a). Because Defendant took property from a financial

institution, the offense level is increased by 2 levels per USSG § 2B3.1(b)(1), and because

Defendant brandished a dangerous weapon while doing so, 3 levels are added per USSG §

2B3.1(b)(2)(E).

       Defendant has clearly demonstrated acceptance of responsibility for the offense.

Accordingly, the offense level is decreased by two levels. USSG § 3El.l(a). Because the
Government was notified in a timely manner of Defendant's intention to enter a plea of guilty,

the offense level is decreased by one additional level. USSG § 3El.l(b). Accordingly,

Defendant's total offense level is 22. All parties agree with this calculation. See PSR H 25; Def.

Mem.at 2; Gov't Sentencing Mem.("Gov't Mem.")at 2,ECF No. 76.
       A total offense level of22 and a criminal history category of II yields a Guidelines term

ofimprisonment of46 to 57 months. USSG Ch. 5,Part A. The Guidelines further recommend a

term ofsupervised release oftwo to five years, id. § 5D1.2(a)(2); and a fine of between

$15,000.00 and $150,000.00, id. § 5E1.2(c)(3). The Guidelines further suggest Defendant is

ineligible for probation. Id. § 5BI.1 n.2.

       Probation recommends a sentence of57 months custody. Probation Sentencing

Recommendation at 1, ECF No. 59-1. Defense counsel requests a below Guidelines range

sentence oftime served (/.e., 21 months)followed by a term of supervised release with mandated

drug abuse treatment. Def. Mem. at 2. The Government requests a sentence at the top-end ofthe
Guidelines of57 months. Gov't Mem. at 3.

       E. Pertinent Policy Statenient(s) of the Sentencing Commission

       The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy statement.

.. issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). This factor is not relevant to
Defendant's sentencing.

        F. The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and

Order, and considering the other six § 3553(a)factors, the Court's sentence avoids unwarranted
sentence disparities.

        G. The Need to Provide Restitution

        Finally, the seventh § 3553(a)factor requires the Court to touch upon "the need to
provide restitution to any victims ofthe offense," 18 U.S.C. § 3553(a)(7). Restitution is
mandatory in this case. See 18 U.S.C. § 3663. In this case, as the parties agreed on the amount

of restitution at the time ofsentencing, the Court need not schedule a hearing on restitution.

                                         CONCLUSION


       A sentence of57 months of incarceration, to be followed by 5 years of supervised

release, no fine, and a $100.00 special assessment is appropriate and comports with the dictates

of§ 3553. This sentence is consistent with, and is sufficient but no greater than necessary to

accomplish, the purposes of§ 3553(a)(2).

       The Court expressly adopts the factual findings of the Presentence Investigation Report

barring any errors contained therein and to the extent they are not inconsistent with this opinion.

The Court imposes the special conditions of release proposed by the Probation Department.



                                                     SO ORDERED.



                                                        s/WFK
                                                      HON. WILLIAM F. K
                                                      UNITED STATES D}              T JUDGE


Dated: January 10,2020
       Brooklyn, New York
